AMENDMENT No.1 TO
EMPLOYMENT SERVICES AGREEMENT


This AMENDMENT No.1 (this “Amendment”), dated as of December 14, 2010, amends
the EMPLOYMENT SERVICES AGREEMENT, dated as of August 11, 2010 (the
“Agreement”), by and between Li3 Energy, Inc., a Nevada corporation (the
“Company”), and MIZ Comercializadora, S. de R.L., a registered company in
Honduras (“Contractor”).  Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Agreement.


INTRODUCTION
 
WHEREAS, the Company is obligated to pay the Base Fee to Contractor in cash,
pursuant to the Agreement, but the Company is seeking to conserve its cash for
other business purposes; and


WHEREAS, the Company desires to issue to Contractor, and Contractor is willing
to accept, an aggregate of 500,000 shares of Common Stock in lieu of (a) all of
the Base Fee earned in 2010 and (b) one-half of the Base Fee applicable to the
first calendar quarter of 2011; and


WHEREAS, pursuant to the Agreement, the Company has already granted and
Contractor accepted an award of 2,500,000 shares (the “Prior Shares”) of
Restricted Stock under the Company’s 2009 Stock Incentive Plan, as amended) with
restrictions that lapse in increments as more particularly set forth in the
Agreement.


AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto  hereby agree as follows:


a)           Issuance of Common Stock.  In consideration of the waiver and
reduction of Base Fee provided in Section (b) hereof, the Company shall issue
500,000 shares of Common Stock to Contractor (the “Settlement Shares”).  The
Company acknowledges that it is not party to any contractual restrictions on
transferability regarding the Settlement Shares.  Contractor acknowledges that
(i) the Settlement Shares have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws, (b)
Contractor may be deemed an “affiliate” (within the meaning of Rule 144 under
the Securities Act) of the Company and (c) accordingly, Contractor’s resale of
the Settlement Shares will be limited by applicable securities laws.
 
b)           Forgiveness of Base Fee.  Contractor hereby waives any Base Fee
earned by Contractor during calendar year 2010, which the parties acknowledge
will amount to approximately $78,356 through December 31, 2010.  Furthermore,
the annual rate of Base Fee payable with respect only to the first calendar
quarter of 2011 shall be reduced from $200,000 to $100,000, which the parties
acknowledge will result in an aggregate reduction in Base Fee for such period of
approximately $24,658.  Thereafter, the Base Fee will be revert to $200,000 per
annum, as provided in the Agreement.

 
 

--------------------------------------------------------------------------------

 

c)           Investment Representations.  Contractor represents and warrants to
the Company as follows:
 
(i)           Contractor is an “accredited investor” within the meaning of
Regulation D of the Securities Act and Contractor has such knowledge and
experience in financial, tax, and business matters so as to utilize information
made available to it in order to evaluate the merits and risks of an investment
decision with respect thereto.
 
(ii)           Contractor has no contract, undertaking, agreement or arrangement
with any person to sell, transfer or pledge to such person or anyone else the
Securities or any part thereof, and Contractor has no present plans to enter
into any such contract, undertaking, agreement or arrangement.
 
(iii)           Contractor will not attempt to dispose of any Settlement Shares
or any interest therein, unless and until the Company shall have determined to
its satisfaction that the proposed disposition does not violate the registration
requirements of the Securities Act; Contractor understands that the Company may
require an opinion of counsel, satisfactory in form and substance to the
foregoing effect before permitting a transfer.
 
(iv)           Contractor realizes that because of the inherently speculative
nature of business activities and investments of the kind contemplated by the
Company, the Company’s financial position and results of operations will,
generally, involve a high degree of financial and market risk that can result in
substantial or, at times, even total loss of the value of the Securities.
 
(v)           Contractor acknowledges and understands that the certificate(s)
representing the Securities to be issued to Contractor may bear the following,
or similar, legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS.

 
2

--------------------------------------------------------------------------------

 

(vi)           Contractor acknowledges and agrees that the Company was, at one
time, a “shell company” as defined in Rule 12b-2 under the Exchange
Act.  Pursuant to Rule 144(i) under the Securities Act, securities issued by a
current or former shell company (such as the Securities) that otherwise meet the
holding period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the date on which such company filed
current “Form 10 information” (as defined in Rule 144(i)) with the SEC
reflecting that it ceased being a shell, and provided that at the time of a
proposed sale pursuant to Rule 144, the issuer is subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports.  As a result, the restrictive legends on certificates for
the Securities set forth above cannot be removed except in connection with an
actual sale meeting the foregoing requirements.  (The Company ceased to be a
shell company on February 23, 2010, and filed current Form 10 information with
the SEC on May 14, 2010.)
 
(vii)           Contractor represents that neither it nor, to its knowledge, any
person or entity controlling, controlled by or under common control with it, nor
any person having a beneficial interest in it, nor any person on whose behalf
the Contractor is acting: (i) is a person listed in the Annex to Executive Order
No. 13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Buyer”). Contractor agrees to provide the Company, promptly upon request, all
information that is reasonably necessary or appropriate to comply with
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules and orders. Contractor consents to the disclosure to U.S.
regulators and law enforcement authorities by the Company and its affiliates and
agents of such information about Contractor as is reasonably necessary or
appropriate to comply with applicable U.S. anti-money-laundering, anti-terrorist
and asset control laws, regulations, rules and orders.  Contractor acknowledges
that if, following its investment in the Company, the Company reasonably
believes that Contractor is a Prohibited Buyer or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, and take any other actions required by Law.

 
3

--------------------------------------------------------------------------------

 

d)           Miscellaneous.  Except as expressly modified by this Amendment, all
of the terms and conditions of the Agreement shall remain in full force and
effect.  This Amendment shall be governed by and construed under the laws of the
State of New York without regard to conflicts of laws principles.  Headings used
herein are for convenience only and shall not in any way affect the construction
of, or be taken into consideration in interpreting, this Amendment. Any
provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  No amendment, modification, waiver, termination or
discharge of any provision of this Amendment shall in any event be effective
unless the same shall be in writing and signed by the parties hereto.  This
Amendment shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and permitted assigns.

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized officers.



   
Li3 Energy, Inc.
           
By:  
/s/ Luis Saenz
     
Name: Luis Saenz
     
Title:  CEO
           
MIZ Comercializadora, S. de R.L.
           
By:
/s/ Maria Zablah
     
Name:
     
Title: Chairman
           
Acknowledged and agreed by:
     
Witness:
 
EXECUTIVE:
     
/s/ Brenda Silva Romano
 
/s/ R. Thomas Currin, Jr.
Name: Brenda Silva Romano
 
Robert Thomas Currin, Jr.


 
5

--------------------------------------------------------------------------------

 